DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: 
Claims 6-8, 10, 12, 13, and 17-20: “fastening means … configured to fix the spring”, disclosed as a “screw with screw shank 22a and a screw head 22b”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 17-19 appear to be hybrid claims which are unclear in accordance with MPEP 2173.05(p)(II). For example, Claim 2, in lines 2-3, recites, “the mechanical component is a drive spindle which rotates”, and it is not clear whether Applicant is claiming a method of using the apparatus or merely reciting functional language (for example, a drive spindle which is capable of rotating).1 Also for example, Claim 17 is dependent upon Claim 14; and therefore, Claim 17 is both a product claim and a method claim. Claims 17-19 are examined as best understood as product-by-process claims.   
Claim 4, in lines 3-5, recites, “in particular in such a way …”, and the phrasing renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15, in line 7, recites, “which is assigned to the latter”, which is unclear because it is indeterminate to which element in Claim 15 “the latter” refers (for example, “a spindle nut which is assigned to the spindle nut”; or “a spindle nut which is assigned to the spindle/spindle nut mechanism”). 
Claim 16, in line 2, recites "the body", and there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacquot et al. (EP 2284345).
Regarding the following claims, Jacquot discloses: 
1. A frictionally locking arrangement (figs. 8) for a drive (fig. 2) of a closure element of a motor vehicle (fig. 1), which drive (20) comprises an advancing gear mechanism with a mechanism component (25) for producing drive movements, the frictionally locking arrangement having a carrier (66) and at least one frictionally locking unit (29) which is configured to transmit a frictional force and/or a frictional moment to the mechanism component, wherein the at least one frictionally locking unit (29) has a frictionally locking lever (52) which is mounted with a first lever end (54) pivotably on the carrier, which frictionally locking lever, on a first lever section (portion of 52 closest to 70) which is spaced apart from the first lever end (54), has a force introduction device (70) which is mounted on the carrier and is configured to introduce a force into the frictionally locking lever in a manner which is spaced apart from the first lever end, and which frictionally locking lever (52), on a second lever section (location of 56) which is arranged between the first lever end and the first lever section, has a first frictional element (56) which is configured to transmit the frictional force or the frictional moment to the mechanism component.  
2. The frictionally locking arrangement as claimed in claim 1, wherein the mechanism component is a drive spindle (25) which rotates.  
3. The frictionally locking arrangement as claimed in claim 1, wherein the frictionally locking lever (52), by way of its first lever end (54), and/or the force introduction device is mounted on the carrier (66), and wherein the force introduction device (70) is supported on the carrierSerial Number: 16/604,813Dkt: 218.0195USW0.  
4. The frictionally locking arrangement as claimed in claim 1, wherein the force introduction device (70) can be adjusted (via 50), in particular in such a way that an adjustment brings about a change in the position of the frictionally locking lever relative to the carrier and/or a change in the force, with which the frictionally locking lever is pressed away from the carrier.  
5. The frictionally locking arrangement as claimed claim 1, wherein the force introduction device (70) has a helical spring (64) which loads the frictionally locking lever (52) on the first lever section with a spring force, wherein the spring presses the frictionally locking lever away from the carrier.   
14. A drive for the motorized adjustment of a closure element of a motor vehicle (figs. 1-2), a frictionally locking arrangement (29) as claimed in claim 1 being provided.  
15. The drive as claimed in claim 14, wherein the drive has a drive motor (21) and an advancing gear mechanism (including 33) which is connected downstream of the drive motor, wherein the frictionally locking arrangement (29) is connected between the drive motor and the advancing gear mechanism, and wherein the advancing gear mechanism is configured as a spindle/spindle nut mechanism with a spindle (39) and a spindle nut (33) which is assigned to the latter.  
16. A closure element arrangement of a motor vehicle having a closure element which is coupled adjustably to the body of the motor vehicle (fig. 1), and having at least one drive for the motorized adjustment of the closure element (figs. 1-4) as claimed in claim 14.  
17. A method for producing a drive as claimed in claim 14 (product by process), wherein, in a first step, at least one frictionally locking unit isPreliminary AmendmentPage 8 Serial Number: 16/604,813Dkt: 218.0195USW0preassembled, by at least the frictionally locking lever, the spring and the fastening means being assembled to form one unit, and, in a second step, the at least one preassembled frictionally locking unit is connected to the drive.  
18. The method as claimed in claim 17 (product by process), wherein, in the first step, furthermore, the guide element and/or the carrier are/is also preassembled together with at least the frictionally locking lever, the spring and the fastening means to form in each case one unit, and, in the second step, the respective preassembled unit is connected to the drive.  
19. The method as claimed in claim 17 (product by process), wherein, in the first step, the fastening means is connected to the frictionally locking lever, by way of latching, wherein the fastening means is connected to the guide element before the connection to the frictionally locking lever, and wherein, before the connection of the fastening means to the frictionally locking lever, the spring is arranged between the frictionally locking lever and the fastening means and/or guide element.  

Claims 1-4 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidaka et al. (US 2015/0155757).
Regarding the following claims, Hidaka discloses: 
1. A frictionally locking arrangement (figs. 8) for a drive (fig. 2) of a closure element of a motor vehicle (fig. 1), which drive comprises an advancing gear mechanism with a mechanism component (43) for producing drive movements, the frictionally locking arrangement having a carrier (3) and at least one frictionally locking unit (11) which is configured to transmit a frictional force and/or a frictional moment to the mechanism component, wherein the at least one frictionally locking unit (11) has a frictionally locking lever (12) which is mounted (via 7) with a first lever end (12a) pivotably on the carrier (3), which frictionally locking lever (12), on a first lever section (12b) which is spaced apart from the first lever end (12a), has a force introduction device (42) which is mounted on the carrier and is configured to introduce a force into the frictionally locking lever in a manner which is spaced apart from the first lever end, and which frictionally locking lever (12), on a second lever section (location of 25) which is arranged between the first lever end (12a) and the first lever section (12b), has a first frictional element (25) which is configured to transmit the frictional force or the frictional moment to the mechanism component (43).  
3. The frictionally locking arrangement as claimed in claim 1, wherein the frictionally locking lever (12), by way of its first lever end (12a), and/or the force introduction device is mounted on the carrier (3), and wherein the force introduction device (26) is supported on the carrier (fig. 6)Serial Number: 16/604,813Dkt: 218.0195USW0.  
4. The frictionally locking arrangement as claimed in claim 1, wherein the force introduction device (26) can be adjusted (figs. 8A-8B), in particular in such a way that an adjustment brings about a change in the position of the frictionally locking lever relative to the carrier and/or a change in the force, with which the frictionally locking lever is pressed away from the carrier.  
The pertinence of the art to Claims 14-19 is similar as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacquot et al. (EP 2284345), in view of Korff (US 5,090,522).
Jacquot is silent regarding the mechanism which is shown mounting springs 64 to the flanges of 66, or the springs 64 to the levers 52; and therefore does not disclose the limitations of claims 6-13 and 20. 
Korff teaches an arrangement of a bolt 55 that is slidingly engaged, as shown in figs. 2-3, with a movable lever 42, where the arrangement includes a spring 53 and nut 56. 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Korff in combination with the disclosure of Jacquot, for the expected advantage of allowing a secure mechanical arrangement. 
The combination, as motivated above, meets the following limitations: 
6. The frictionally locking arrangement as claimed in claim 5, wherein the force introduction device (Jacquot: 70) has a fastening means (Korff: 55) for the spring (Jacquot: 64), which fastening means is configured to fix the spring on the frictionally locking lever (the limitation is met by the combination as suggested, where Korff’s bolt 55 is mounted through Jacquot’s lever 52 and flanges of 66 in order to support Jacquot’s spring 64), the fastening means being supported on the carrier.  
7. The frictionally locking arrangement as claimed in claim 6, wherein the fastening means
8. The frictionally locking arrangement as claimed in claim 6, wherein the force introduction device has a guide element (Korff: 56) for the fastening means (Korff: 55), and wherein the fastening means has a first thread, and the guide element has a corresponding second thread, the fastening means and the guide element being in screwed engagement with one another.  
9. The frictionally locking arrangement as claimed in claim 8, wherein the spring (Jacquot: 64) is fixed and prestressed between the guide element and the frictionally locking lever.  
10. The frictionally locking arrangement as claimed in claim 8, wherein the fastening means (Korff: 55) and the guide element (Korff: 56) interact with one another in such a way that a rotation of the fastening means relative to the guide element brings about a change in the spacing between the guide element and the frictionally locking lever (the limitation is met by the suggested combination insomuch as Korff’s bolt is through Jacquot’s lever 52 and flange, so installing the bolt/nut reduces the spacing between the nut and the captured lever).
11. (Currently Amended) The frictionally locking arrangement as claimed in claim 8, wherein the guide element (Korff: 56) has an anti-rotation safeguard (the scope of the phrasing “anti-rotation safeguard” includes the threading, where a tightened nut/bolt are difficult to untighten) which interacts with the frictionally locking lever (the scope of the phrasing “interacts with” includes the suggested combination, where the bolt is installed through the lever).
12. The frictionally locking arrangement as claimed in claim 6, wherein the fastening means (Korff: 55) has a shank, which is slotted, along the length at least once, and/or a head which has a receptaclOfficial Notice that shanks that are slotted along the length at least once and/or heads which have a receptacle for a tool were ubiquitous in the art of fasteners, and it was extremely well known in the art that such slots or heads provided the known advantage of allowing the fastener to be installed, i.e. tightened, or uninstalled, i.e. loosened.   
13. The frictionally locking arrangement as claimed in claim 6, wherein the at least one frictionally locking unit, the spring and the fastening means, forms a preassembled unit, and wherein the guide element and/or the carrier are/is also part of the preassembled unit (the scope of “preassembled unit” is met by the prior art insomuch as the structures are capable of being preassembled, e.g. even for shipping purposes).  
20. The frictionally locking arrangement as claimed in claim 7, wherein the fastening means (Korff: 55) is secured on the frictionally locking lever (Jacquot: 52) counter to the direction of action of the spring force, and wherein the fastening means (Korff: 55) comes into contact with the frictionally locking lever on that side of the frictionally locking lever which faces away from the carrier (the limitation is met by the mounting of Korff’s bolt 55 on Jacquot’s lever 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Ex parte Johnson, No. 2009-004993, 2010 WL 3948080 (B.P.A.I., Sept. 30, 2010).